Execution Copy

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement is dated as of June 29, 2007 (as the same may be
amended, supplemented or modified in accordance with the terms hereof, this
“Agreement”), among Mirabella Holdings, LLC, a Delaware limited liability
company (the “Purchaser”), Duane S. Jenson (“DSJ”), Travis T. Jenson (“TTJ”),
Thomas J. Howells (“TJH”), Leonard W. Burningham (“LWB,” and collectively with
DSJ, TTJ and TJH, the “Sellers” and each individually, a “Seller”), and LWB, as
the representative of the Sellers pursuant to Section 8.14 hereof (the “Sellers’
Representative”).

WHEREAS, the Sellers propose to sell to the Purchaser, and the Purchaser
proposes to purchase from the Sellers, an aggregate of 1,966,872 shares (the
“Seller Shares”) of common stock, $0.0001 par value per share (the “Common
Stock”), of Atlantica, Inc., a Utah corporation (the “Company”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1     Definitions. As used in this Agreement, and unless the context requires
a different meaning, the following terms shall have the meanings set forth
below:

“Actions” means actions, causes of action, suits, claims, complaints, demands,
litigations or legal, administrative or arbitral proceedings.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.

“Agreement” has the meaning assigned to such term in the Preamble.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee thereof.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in New York, New York are authorized or obligated
by law or executive order to remain closed.

“Claims” means losses, claims, damages or liabilities, joint or several, Actions
or proceedings (whether commenced or threatened).



“Closing” has the meaning assigned to such term in Section 2.2.

“Closing Date” has the meaning assigned to such term in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.

“Common Stock” has the meaning assigned to such term in the Preamble.

“Company” has the meaning assigned to such term in the Preamble.

“Company Options” has the meaning assigned to such term in Section 3.6.

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including, without limitation, pursuant to the Escrow Agreement and
the Reset Agreement.

“Contractual Obligation” means, as to any Person, any agreement, undertaking,
contract, indenture, mortgage, deed of trust, credit agreement, note, evidence
of indebtedness or other instrument, written or otherwise, to which such Person
is a party or by which it or any of its property is bound.

“DSJ” has the meaning assigned to such term in the Preamble.

“DSJ Retained Shares” means the 70 shares of Common Stock retained by DSJ and
not sold to the Purchaser or delivered to the Escrow Agent pursuant to this
Agreement.

“Environmental Claim” means any claim, action, cause of action, investigation of
which the Company has knowledge, or written notice by any Person to the Company
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, or
(b) circumstances forming the basis of any violation or liability, or alleged
violation or liability, of any Environmental Law.

“Environmental Laws” means all United States federal, state, local, and foreign
statute, law, regulation, ordinance, rule, common law, judgment, order, decree
or other governmental requirement or restriction relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, ground water, land surface or subsurface strata and
natural resources), including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern.

“Equitable Principles” means applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws affecting creditors’
rights generally from

 

2



time to time in effect and to general principles of equity, regardless of
whether in a proceeding at equity or at law.

“Escrow Agent” has the meaning set forth in the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement dated as of the date hereof among
the Purchaser, the Sellers’ Representative and Hughes Hubbard & Reed LLP, as
escrow agent thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder by the Commission from time to
time.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any international regulatory body or
self regulatory organization having or asserting jurisdiction over a Person, its
business or its properties.

“Indemnified Party” has the meaning assigned to such term in Section 7.2(c).

“Indemnifying Party” has the meaning assigned to such term in Section 7.2(c).

“Indemnification Claim” has the meaning assigned to such term in Section 7.2(c).

“knowledge of the Company” means the actual knowledge of any Seller or any
director or officer of the Company, after due inquiry of those persons employed
by the Company charged with administrative or operational responsibility for
such matter.

“LWB” has the meaning assigned to such term in the Preamble.

“Liability” means any obligation, contingent or otherwise, direct or indirect,
whether or not in writing and whether or not the enforceability thereof may be
in doubt, to pay any money, take any action or refrain from taking any action.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien (statutory or other), voting or other restriction,
preemptive right or other encumbrance of any kind or nature whatsoever.

“Material Adverse Effect” means any change, development, effect, condition or
occurrence that has had or could reasonably be expected to be material and
adverse to the business, assets, properties, condition (financial or otherwise)
or results of operations of the Company or to prevent or materially impede or
delay the ability of the Company to consummate the Contemplated Transactions.

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
industrial, toxic or hazardous wastes, substances or constituents, petroleum and
petroleum

 

3



products (or any by-product or constituent thereof), asbestos or
asbestos-containing materials, lead or lead-based paints or materials, PCBs, or
radon, or any other materials that are regulated by, or may form the basis of
liability under, any Environmental Law.

“NASD” means the National Association of Securities Dealers, Inc.

“Offered Securities” has the meaning assigned to such term in Section 6.2.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, company, limited
liability company, trust, unincorporated association, Governmental Authority, or
any other entity of whatever nature.

“Preemptive Rights Notice” has the meaning assigned to such term in Section 6.2.

“Preferred Stock” has the meaning assigned to such term in Section 3.6.

“Purchase Price” has the meaning assigned to such term in Section 2.1.

“Purchaser” has the meaning assigned to such term in the Preamble.

“Purchaser Indemnified Persons” has the meaning assigned to such term in
Section 7.2(a).

“Registration Agreement” means the Registration Agreement dated June 27, 2005
between the Sellers and Interwest Stock Transfer, as filed as Exhibit 99 to the
Company’s Form 10-KSB for the fiscal year ended December 31, 2001.

“Requirement of Law” means, as to any Person, the articles of incorporation and
bylaws or other organizational or governing documents of such Person, and any
law (including, without limitation, laws related to Taxes and Environmental
Laws), treaty, rule, regulation, ordinance, qualification, standard, license or
franchise or determination of an arbitrator or a court or other Governmental
Authority, including the NASD or any national securities exchange or automated
quotation system on which the Common Stock is listed or admitted to trading, in
each case applicable to, or binding upon, such Person or any of its property or
to which such Person or any of its property is subject or pertaining to any or
all of the transactions contemplated hereby.

“Reset Agreement” means the Share Escrow and Reset Agreement dated as of the
date hereof among the Purchaser, the Sellers’ Representative, the Company and
Hughes Hubbard & Reed LLP, as escrow agent thereunder.

“Return” has the meaning assigned to such term in Section 3.11.

“Sarbanes-Oxley Act” has the meaning assigned to such term in Section 3.7.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means each registration statement, report, proxy statement or
information statement (other than preliminary materials) or other documents
filed by the

 

4



Company with the Commission on or after June 28, 2005 pursuant to the Securities
Act or the Exchange Act or the rules and regulations thereunder, each in the
form (including exhibits and any amendments) filed with the Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder by the Commission from time to time.

“Seller Indemnified Persons” has the meaning assigned to such term in
Section 7.2(b).

“Sellers’ Representative” has the meaning assigned to such term in the Preamble.

“Seller Shares” has the meaning assigned to such term in the Preamble.

“Subsidiary” of any specified Person means any other Person more than 50% of the
outstanding voting securities or other applicable equity interests of which is
owned or controlled, directly or indirectly, by such specified Person and/or by
one or more other Subsidiaries of such specified Person.

“Tax” or “Taxes” means any taxes, assessment, duties, fees, levies, imposts,
deductions, or withholdings, including income, gross receipts, ad valorem, value
added, excise, real or personal property, asset, sales, use, license, payroll,
transaction, capital, net worth and franchise taxes, estimated taxes,
withholding, employment, social security, workers’ compensation, utility,
severance, production, unemployment compensation, occupation, premium, windfall
profits, transfer and gains taxes, or other governmental charges of any nature
whatsoever, imposed by any taxing authority of any government or country or
political subdivision of any country, and any liabilities with respect thereto,
including any penalties, additions to tax, fines or interest thereon and
includes any liability for Taxes of another Person by contract, as a transferee
or successor, under Treasury Regulation 1.1502-6 or analogous state, local or
foreign Requirement of Law provision or otherwise.

“Third Party Indemnification Claim” has the meaning assigned to such term in
Section 7.2(d).

“TJH” has the meaning assigned to such term in the Preamble.

“TTJ” has the meaning assigned to such term in the Preamble.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

2.1          Purchase and Sale of Common Stock. Concurrently herewith and in
reliance upon the representations and warranties set forth below, the Sellers
are selling to the Purchaser, and the Purchaser is purchasing from the Sellers,
the Seller Shares for an aggregate purchase price of $525,000 (the “Purchase
Price”). Immediately following the Closing and the consummation of the
Contemplated Transactions, the Purchaser shall own 80.0% of the outstanding
shares of

 

5



capital stock of the Company, on a fully-diluted basis, after giving effect to
the Contemplated Transactions.

 

2.2

Closing.

(a)          The closing of the transactions contemplated by this Agreement (the
“Closing “) is taking place concurrently herewith at the offices of Hughes
Hubbard & Reed LLP, One Battery Park Plaza, New York, NY, counsel to the
Purchaser. The date of this Agreement is sometimes referred to as the “Closing
Date.”

(b)          In addition to the other requirements set forth herein, at the
Closing, the Sellers are concurrently herewith delivering, or causing to be
delivered to Purchaser, the following:

(i)           certificates representing the Seller Shares, and any other
documents (including, without limitation, stock powers duly endorsed in blank)
that are necessary to transfer to the Purchaser good and valid title to all the
Seller Shares free and clear of all Liens;

(ii)          a certificate evidencing the good standing of Company in its
jurisdiction of organization as of a recent date;

 

(iii)

any required transfer Tax returns or forms;

(iv)         a certification conforming to the requirements of Treasury
Regulation 1.1445-2(c)(3);

(v)          resignations from each member of the Company’s Board of Directors
(and committees thereof) requested by the Purchaser in order to give effect to
the provisions of Section 6.1;

(vi)        a general release dated as of the Closing Date from each Seller and
each of their respective Affiliates in favor of the Company and each of its
Affiliates, other than with respect to the Contemplated Transactions;

(vii)       all consents, authorizations, approvals, and waivers required for
the consummation of the transactions contemplated by this Agreement;

(viii)      the Escrow Agreement, duly executed by the Sellers’ Representative;

(ix)        the Reset Agreement, duly executed by the Sellers’ Representative;

(x)          the legal opinion of LWB, as counsel to the Sellers, dated the
Closing Date, addressed to the Purchaser; and

(viii)      all other certificates, documents and instruments that are
reasonably requested by Purchaser.

 

6



(c)          In addition to the other requirements set forth herein, at the
Closing, Purchaser is concurrently herewith delivering, or causing to be
delivered to Sellers’ Representative, the following:

(i)           a certificate evidencing the good standing of the Purchaser in its
jurisdiction of organization as of a recent date;

 

(ii)

the Escrow Agreement, duly executed by the Purchaser;

 

(iii)

the Reset Agreement, duly executed by the Purchaser; and

(iv)         all other certificates, documents and instruments that are
reasonably requested by the Sellers.

(d)          In addition to the other requirements set forth herein, at the
Closing, the Sellers are delivering to the Escrow Agent certificates
representing all of the remaining 423,998 shares of Common Stock owned by them,
other than the DSJ Retained Shares, as well as any other documents necessary to
transfer title therein, to be held by the Escrow Agent pursuant and subject to
the terms and conditions of the Reset Agreement.

2.3          Payments. Purchaser is concurrently herewith delivering the
Purchase Price as follows:

(a)          $75,000 is being delivered to the Escrow Agent, on behalf of the
Sellers in the respective amounts set forth on Schedule 2.3 hereto under the
heading “Escrow Funds,” by wire transfer of immediately available funds, to be
held by the Escrow Agent pursuant to the terms of the Escrow Agreement; and

(b)          $450,000 is being delivered to the Sellers, in the respective
amounts set forth on Schedule 2.3 hereto under the heading “Payment Amount,” by
wire transfer of immediately available funds in accordance with written
instructions that the Sellers have previously provided to the Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Sellers jointly and severally represent and warrant to Purchasers as
follows:

3.1          Corporate Existence and Power. The Company (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Utah and (b) has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement.

3.2          Subsidiaries. The Company has no Subsidiaries and no interest or
investments in any corporation, partnership, limited liability company, trust or
other entity or organization.

 

7



3.3          Corporate Authorization; No Contravention. The execution, delivery
and performance by the Company of this Agreement and the consummation of the
Contemplated Transactions: (a) have been duly authorized by all necessary
corporate or other action of the Company; (b) do not contravene the terms of the
Company’s articles of incorporation or bylaws; and (c) do not entitle any Person
to exercise any statutory or contractual preemptive or other rights to purchase
or otherwise receive shares of capital stock or any equity interest in the
Company.

3.4          Governmental Authorization; Third Party Consents. Except for an
information statement pursuant to Section 14(f) of the Exchange Act and Rule
14(f)-1 promulgated thereunder to be filed by the Company with the SEC pursuant
to Section 6.1 of this Agreement, no approval, consent, qualification, order,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority, or any other Person in respect of any Requirement of
Law, Contractual Obligation or otherwise, and no lapse of a waiting period under
a Requirement of Law, is necessary or required to be obtained or made by the
Company in connection with the execution, delivery or performance by the
Company, or enforcement against the Company, of this Agreement and the
consummation of the Contemplated Transactions.

3.5          Binding Effect. This Agreement has been duly authorized, executed
and delivered by the Company and, subject to Equitable Principles, this
Agreement constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

3.6          Capitalization. The authorized stock of the Company consists of
10,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”), and 50,000,000 shares of Common Stock. As of the date of this
Agreement, no shares of Preferred Stock and 2,458,590 shares of Common Stock are
issued and outstanding. There are no outstanding rights, options or warrants to
purchase shares of any class or series of stock of the Company (collectively,
the “Company Options”). Except for 2,458,590 shares of Common Stock issued and
outstanding on the date of this Agreement, there are no shares of Common Stock
or any other equity security of the Company issued or outstanding and no shares
of Common Stock or any other equity security of the Company issuable upon
conversion or exchange of any security of the Company nor are there any rights,
options or warrants outstanding or other agreements to acquire shares of stock
of the Company nor is the Company subject to any Contractual Obligation to issue
any shares of stock or to purchase, redeem or otherwise acquire any of its
outstanding shares of stock. Immediately prior to the Closing, all of the issued
and outstanding shares of Common Stock are held of record and beneficially by
the Persons, and in the respective amounts, set forth on Schedule 3.6 hereto.
The Company has not created any “phantom stock,” stock appreciation rights or
other similar rights the value of which is related to or based upon the price or
value of the Common Stock. No stockholder of the Company or other Person is
entitled to any preemptive or similar rights to subscribe for shares of stock of
the Company and, no outstanding securities of the Company contain any
anti-dilution or other similar rights. All of the issued and outstanding shares
of Common Stock are duly authorized, validly issued, fully paid, and
nonassessable, with no personal liability attaching to the ownership thereof,
free of preemptive rights under Utah law or any Contractual Obligation, and free
and clear of all Liens. All of the outstanding securities of the Company
(including, without limitation, the Common Stock and the Company Options) have
been offered, issued, sold and delivered in compliance

 

8



with applicable federal and state securities laws, and none of such securities
were at the time of issuance subject to any preemptive rights. The Company has
not granted to any Person the right to demand or request that the Company effect
a registration under the Securities Act of any securities held by such Person or
to include any securities of such Person in any such registration by the
Company.

3.7          SEC Documents; Sarbanes-Oxley Compliance. From and after June 28,
2005, the Company has timely filed each registration statement, report, proxy
statement or information statement (other than preliminary materials) or other
documents required to be filed by it with the Commission pursuant to the
Securities Act or the Exchange Act or the rules and regulations thereunder. As
of their respective dates, the SEC Reports (i) were prepared in all material
respects in accordance with the applicable requirements of the Securities Act,
the Exchange Act, and the rules and regulations thereunder and complied with the
then applicable accounting requirements, (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading, except for those
statements, if any, as have been modified by subsequent filings with the
Commission prior to the date hereof, and (iii) at the time filed included or
were accompanied by the certifications required by the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated thereunder (the “Sarbanes-Oxley
Act”) to be filed or submitted by the Company’s principal executive officer and
principal financial officer (each of which certification was true and correct
and complied with the Sarbanes-Oxley Act) and otherwise complied with the
applicable requirements of the Sarbanes-Oxley Act. The financial statements and
other financial information included in each of the SEC Reports fairly present,
in all material respects, the financial condition, results of operations and
cash flows of the Company as of, and for the periods presented in, the
applicable SEC Reports. Each of the consolidated balance sheets of the Company
included in or incorporated by reference into the SEC Reports (including the
related notes and schedules) present fairly, in all material respects, the
financial position of the Company as of its date and each of the consolidated
statements of operations, cash flows and stockholders’ equity of the Company
included in or incorporated by reference into the SEC Reports (including any
related notes and schedules) present fairly, in all material respects, the
results of operations, cash flows and stockholders’ equity of the Company for
the periods set forth, in each case in conformity with GAAP consistently applied
during the periods involved, except as may be noted therein (subject, in the
case of unaudited statements, to those exceptions as may be permitted by
Form 10-QSB of the Commission and to normal year-end audit adjustments which are
not in the aggregate material).

3.8          Litigation. There is no legal action, suit, arbitration, proceeding
or, to the knowledge of the Company, other legal, administrative or other
governmental investigation or inquiry pending or claims asserted (or, to the
knowledge of the Company, any threat thereof) to which the Company is subject,
or relating to any of the Contemplated Transactions or against any officer,
director or employee of the Company in connection with such Person’s
relationship with or actions taken on behalf of the Company. The Company is not
subject to any judgments, orders, rulings, injunctions or decrees of any
Governmental Authority.

3.9          Contracts. Except pursuant to this Agreement, the Company has no
Contractual Obligations.

 

9



3.10       Environmental. To the knowledge of the Company, the Company is, and
has been at all times, in material compliance with all Environmental Laws. The
Company has not received any notice that alleges that the Company is not in
compliance with any Environmental Laws, and to the knowledge of the Company,
there are no circumstances that could reasonably be expected to prevent or
interfere with such compliance in the future. There is no Environmental Claim
pending, or to the knowledge of the Company, threatened against the Company with
respect to the operations or business of the Company, or against any Person
whose liability for any Environmental Claim the Company or any of its has
retained or assumed either contractually or by operation of law. To the
knowledge of the Company, there has been no release at any time of any Materials
of Environmental Concern at, on, about, under or within any real property
currently, or to the knowledge of the Company, formerly owned, leased, operated
or controlled by the Company or any of their predecessors.

3.11       Taxes. Since January 1, 2002, all returns, declarations, reports,
claims for refund, or information return or statement relating to Taxes
(including any schedule or attachment thereto, and including any amendment
thereof, “Returns”) required to be filed by the Company have been timely filed
(after giving effect to any valid extensions of time in which to make such
filings) and all such Returns are true, complete, and correct in all material
respects. All Taxes that are due or claimed to be due from the Company have been
timely paid, other than those (i) currently payable without penalty or interest
or (ii) being contested in good faith and by appropriate proceedings and for
which, in the case of both clauses (i) and (ii), adequate reserves have been
established on the books and records of the Company in accordance with GAAP.
There are no proposed, asserted, ongoing or to the knowledge of the Company,
threatened, assessments, examinations, claims, deficiencies, Liens or other
litigation with regard to any Taxes or Returns of the Company. To the knowledge
of the Company, the accruals and reserves on the books and records of the
Company in respect of any Tax liability for any taxable period not finally
determined are adequate to meet any assessments of Tax for any such period. The
Company is not a United States real property holding corporation as defined in
Section 897(c)(2) of the Code. The Company is not currently the beneficiary of
any extension of time within which to file any Return. All material amounts
required to be collected or withheld by the Company have been collected or
withheld and any such amounts that are required to be remitted to any taxing
authority have been duly and timely remitted. The Company has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency. No taxing authority in a
jurisdiction where the Company does not file Returns has made a written claim or
assertion that the Company is or may be subject to taxation by such
jurisdiction. The Company is not party to or bound by any Tax sharing or Tax
allocation or similar Contractual Obligation. True and complete copies of all
income Tax Returns that have been filed by the Company for Tax periods after
December 31, 2002 have been delivered or made available to the Purchaser. The
Company (A) has not been a member of an affiliated group filing a consolidated
federal income Tax Return (other than a group of which the Company was the
common parent) or (B) does not have any liability for the Taxes of any Person
(other than the Company) under Treasury Regulation § 1.1502-6 (or any similar
provision of state, local, or foreign Requirement of Law), as a transferee or
successor, by contract, or otherwise. The Company has not agreed, or is not
required to include in income any adjustment pursuant to Section 481(a) of the
Code (or analogous provision of foreign, state, or local Requirement of Law) by
reason of a change in accounting method or otherwise, and the Company has no
knowledge that the Internal Revenue Service (or other taxing authority) has
proposed or is

 

10



considering any such change in accounting. The Company will not be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (A) ”closing agreement” as described in Code § 7121 (or any
corresponding or similar provision of state, local or foreign income Tax
Requirement of Law) executed on or prior to the Closing Date; (B) installment
sale or open transaction disposition made on or prior to the Closing Date; or
(C) prepaid amount received on or prior to the Closing Date.

3.12       Investment Company Act. The Company is not and, after giving effect
to consummation of the Contemplated Transactions, will not be, an “investment
company” or an entity “controlled by” an “investment company” (as such terms are
defined in the Investment Company Act of 1940, as amended).

3.13       No Brokers or Finders. Except for Doug Polinsky, whose fees will be
paid by the Sellers, no agent, broker, finder, or investment or commercial
banker or other Person (if any) engaged by or acting on behalf of the Company or
the Sellers is or will be entitled to any brokerage or finder’s or similar fee
or other commission as a result of the Contemplated Transactions.

3.14       No Liabilities. Immediately following the Closing, the Company will
have no Liabilities.

3.15       Disclosure. Neither this Agreement nor any certificate, instrument or
written statement furnished or made to the Purchaser by or on behalf of the
Company in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein in
light of the circumstances under which they were made not misleading.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

Each Seller severally and not jointly represents and warrants to Purchaser as to
each matter with respect to itself only as follows:

4.1        Ownership of Shares; Title. Such Seller owns beneficially and of
record, free and clear of any Liens, the Common Stock set forth beside such
Seller’s name on Schedule 4.1 hereto under the column titled “Total Owned
Shares,” and such Common Stock constitutes all of the shares of capital stock of
the Company owned beneficially or of record by such Seller, other than the DSJ
Retained Shares. At the Closing, such Seller is transferring to the Purchaser
good and marketable title to the Common Stock set forth beside such Seller’s
name on Schedule 4.1 hereto under the column titled “Shares Sold,” free and
clear of all Liens, except for the restrictions imposed pursuant to the
Registration Agreement. At the Closing, such Seller is delivering to the Escrow
Agent the number of shares of Common Stock set forth beside such Seller’s name
on Schedule 4.1 hereto under the column titled “Escrow Shares,” free and clear
of all Liens, except for restrictions imposed pursuant to the Registration
Agreement, which shares represent all of the remaining shares of capital stock
of the Company owned beneficially and of record by such

 

11



Seller, except for the DSJ Retained Shares. Except for this Agreement, there are
no outstanding warrants, options, or rights of any kind for any Person to
acquire any such Common Stock from such Seller.

 

4.2

Capacity, Enforceability and Consents.

(a)          Such Seller is a natural person and has the legal capacity to
execute, deliver and perform its obligations under this Agreement.

(b)          This Agreement has been duly authorized, executed and delivered by
such Seller and, subject to Equitable Principles, this Agreement constitutes the
legal, valid and binding obligation of such Seller enforceable against such
Seller in accordance with its terms.

(c)          No approval, consent, qualification, order, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority, or any other Person in respect of any Requirement of Law, Contractual
Obligation or otherwise, and no lapse of a waiting period under a Requirement of
Law, is necessary or required to be obtained or made by such Seller in
connection with the execution, delivery or performance by such Seller, or
enforcement against such Seller, of this Agreement and the consummation of the
Contemplated Transactions.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Sellers as follows:

5.1          Existence and Power. The Purchaser (a) is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, and (b) has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and the Escrow
Agreement.

5.2          Authorization; No Contravention. The execution, delivery and
performance by the Purchaser of this Agreement and the Escrow Agreement, and the
consummation of the Contemplated Transactions (a) have been duly authorized by
all necessary action of the Purchaser, (b) do not contravene the terms of the
Purchaser’s organizational documents, and (c) do not violate, conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
Contractual Obligation of the Purchaser or any Requirement of Law applicable to
the Purchaser, except for such violations, conflicts, breaches or Liens which,
individually and in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
consummate the Contemplated Transactions.

5.3          Governmental Authorization; Third Party Consents. Except as
individually and in the aggregate would not reasonably be expected to have a
material adverse effect on the Purchaser’s ability to consummate the
Contemplated Transactions, no approval, consent, qualification, order,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority in respect of any Requirement of Law, and no lapse of a
waiting period under a Requirement of Law, is necessary or required to be
obtained or made by the Purchaser in

 

12



connection with the execution, delivery or performance by the Purchaser, or
enforcement against the Purchaser, of this Agreement or the consummation of the
Contemplated Transactions.

5.4          Binding Effect. This Agreement and the Escrow Agreement have been
duly executed and delivered by the Purchaser and, subject to Equitable
Principles, this Agreement and the Escrow Agreement constitute, the legal, valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms.

5.5          No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker or other Person (if any) engaged by or acting on behalf of the
Purchaser is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement or the Contemplated Transactions.

5.6          Accredited Investor. Purchaser is an “accredited investor,” as
defined in Rule 501 of Regulation D under the Securities Act and is capable of
evaluating the merits and risks of an investment in the Company and making an
informed investment decision with respect thereto.

 

5.7

Investment Intent, Etc.

(a)          Purchaser is acquiring the Seller Shares for its own account and
not with a view to their distribution within the meaning of Section 2(11) of the
Securities Act.

(b)          Sellers have provided to Purchaser all documents and information
that Purchaser has requested relating to an investment in the Company. Purchaser
recognizes that investing in the Company involves substantial risks, and has
taken full cognizance of and understands all of the risk factors related to the
acquisition of the Seller Shares. Purchaser has determined that the acquisition
of the Seller Shares is a suitable investment for Purchaser.

ARTICLE VI

COVENANTS OF THE COMPANY; OTHER AGREEMENTS

 

6.1

Board of Directors.

(a)          Upon the Closing, subject to compliance with Section 14(f) of the
Exchange Act and Rule 14f-1 promulgated thereunder, Purchaser shall be entitled
to determine the size of the Board of Directors and designate such number of the
directors as it shall determine. In furtherance thereof, but consistent with the
Company’s by-laws and articles of incorporation and applicable law, the Company
shall, upon the Closing, promptly take such actions as are requested by the
Purchaser to enable such designees of the Purchaser to be elected or appointed
to the Board of Directors, including amending the by-laws, increasing the number
of directors on the Board of Directors and obtaining the resignations of any or
all of its incumbent directors, or all of them. The Company shall use its best
efforts to cause the vacancies created by such increase in the number of
directors or the resignation of incumbent directors to be filled by the
designees of the Purchaser. At such time, the Company shall, if requested by the
Purchaser, also take all action necessary to cause all persons designated by the
Purchaser to serve as the members of each committee of the Board of Directors.

 

13



(b)          Subject to applicable law, the Company shall take all action
requested by the Purchaser, that is reasonably necessary to effect any such
election or appointment of the designees of the Purchaser to the Board of
Directors, including promptly mailing to its stockholders an information
statement containing the information required by Section 14(f) of the Exchange
Act and Rule 14f-1 promulgated thereunder, and the Company agrees to make such
mailing not less than one business day after the date of this Agreement. As soon
as such designees are permitted pursuant to such Rule 14f-1 to serve on the
Board of Directors, the Company shall cause (i) all of them to be elected to the
Board of Directors, (ii) such directors who have been identified by the
Purchaser to resign as directors of the Company, and (iii) the Board of
Directors to consist of such total number of directors as the Purchaser shall
determine, until thereafter changed in accordance with the Company’s by-laws.
The provisions of this Section 6.1 are in addition to and shall not limit any
rights that the Purchaser or any of its Affiliates may have as a holder or
beneficial owner of shares of capital stock of the Company as a matter of
applicable law with respect to the election of directors or otherwise.

 

 

6.2

Preemptive Rights.

 

(a)          If, at anytime during the 18-month period following the Company’s
consummation of Reset Transaction (as defined in the Reset Agreement), the
Company effects a reverse split of the shares of its Common Stock and thereafter
proposes to issue or sell to the Purchaser or any Affiliate of the Purchaser
during such 18-month period, in connection with an equity investment by such
Person, any shares of the Company’s capital stock or any securities exercisable
or exchangeable for, or convertible into, any shares of the Company’s capital
stock (the “Offered Securities”), each Seller shall be entitled to purchase from
the Company such amount of the same class of securities as the Offered
Securities that would enable such Seller to maintain the same ownership
percentage of the Company’s outstanding shares of capital stock as is owned by
such Seller immediately prior to the time at which the Offered Securities are
proposed to be issued.

(b)          In the event that the Company proposes to issue any Offered
Securities, the Company shall promptly provide written notice thereof (the
“Preemptive Rights Notice”) to the Sellers, which notice shall specify the
number of, and describe the terms of, each type of Offered Security that the
Company proposes to issue and shall include therewith any documentation relating
thereto. Each such Seller shall have the option, exercisable by written notice
to the Company within 10 days after the receipt of the Preemptive Rights Notice,
to purchase from the Company at the Closing of the sale of the Offered
Securities an amount of the same class of securities as the Offered Securities
that would enable such Seller to maintain such Seller’s percentage interest on a
fully-diluted basis, at the same price (net of any discounts or commissions)
(except that, at such Seller’s option, each such Seller may, if the
consideration proposed to be received by the Company is other than cash, pay
cash in an amount equal to the fair market value (as reasonably determined in
good faith by the Board of Directors) of such other consideration), and on the
same terms and conditions, as set forth in the Preemptive Rights Notice. If
within such 10-day period any such offer to sell such Offered Securities shall
not be accepted, in whole or in part, by such Seller, the Company may issue the
same Offered Securities to the Purchaser or its Affiliate but only upon the same
terms and for the same consideration set forth in the Preemptive Rights Notice
and no later than 120 days after the expiration of the 10-day period. The
Company shall not have the right to sell such Offered Securities to Purchaser or

 

14



its Affiliates upon any terms or conditions other than those contained in the
Preemptive Rights Notice, without again first offering such Offered Securities
to each such Seller in accordance with the terms of this Section 6.2. In the
event any such offer is accepted, in whole or in part, by such Seller, the
Company shall sell such Offered Securities to such Seller for the consideration
and on the terms set forth above. The closing for such transaction shall take
place as proposed by the Company with respect to the Offered Securities proposed
to be issued (but in no event sooner than 10 days after the exercise of the
option by such Sellers without their consent, and in no event prior to the
closing of the sale of the Offered Securities to Purchaser or its Affiliates).
Any and all Offered Securities acquired by such Sellers pursuant to this Section
shall automatically and without further action be subject to this Agreement.

 

ARTICLE VII

 

INDEMNIFICATION

7.1         Survival. All of the representations, warranties, covenants and
agreements of the parties contained in this Agreement or in any certificate,
document or other instrument delivered in connection with this Agreement shall
survive indefinitely (and not be affected in any respect by) the Closing and any
investigation conducted by any party hereto and any information which any party
may receive. Notwithstanding the foregoing, the representations and warranties
contained in or made pursuant to this Agreement shall terminate on, and no Claim
with respect thereto may be brought after, the twelve month anniversary of the
Closing Date; provided, however, that: (a) the representations and warranties
contained in Sections 3.1 (Corporate Existence and Power), 4.1 (Ownership of
Shares, Title), 4.2 (Capacity, Enforceability and Consents), 5.1 (Existence and
Power), 5.2 (Authorization; No Contravention) and the indemnity obligations for
the inaccuracy or breach of such representations and warranties shall survive
indefinitely; and (b) the representations and warranties contained in Section
3.6 (Capitalization) and the indemnity obligations for the inaccuracy or breach
of such representations and warranties shall survive until the third anniversary
of the Closing Date.

7.2          Indemnification. The Sellers shall jointly and severally indemnify
the Purchaser, and the Purchaser shall indemnify the Sellers, as set forth
below:

(a)          Subject to Section 7.1 and to this Section 7.2, the Sellers hereby
agrees to jointly and severally indemnify and hold harmless the Purchaser and
its directors, officers, employees, agents and Affiliates (collectively, the
“Purchaser Indemnified Persons”) for, from, and against all (i) demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, costs
and expenses, including, without limitation, interest, penalties, disbursements
and expenses (including any reasonable legal fees and expenses) (collectively,
“Losses”) based upon, arising out of, asserted against, resulting from, imposed
on, or otherwise in respect of (x) the breach as of the Closing Date of any
representation or warranty of the Sellers contained in or made pursuant to this
Agreement and (y) the breach by the Sellers of, or the failure by the Sellers to
perform, any of its covenants or other agreements contained in this Agreement
and (ii) Liabilities of the Company existing from and after the Closing arising
out of, based upon or in any other way caused by facts in existence prior to the
Closing.

 

15



(b)          Subject to Section 7.1 and to this Section 7.2, the Purchaser
hereby agrees to indemnify and hold harmless the Sellers and its directors,
officers, employees, agents and Affiliates (collectively, the “Seller
Indemnified Persons”) for, from and against any Losses based upon, arising out
of, asserted against, resulting from, imposed on, or otherwise in respect of
(i) the breach as of the Closing Date of any representation or warranty of the
Purchaser contained in or made pursuant to this Agreement and (ii) the breach by
the Purchaser of, or failure by the Purchaser to perform, any of its covenants
or other agreements contained in this Agreement.

(c)          If any Purchaser Indemnified Person, on the one hand, or any Seller
Indemnified Person, on the other hand (the “Indemnified Party”), has a claim or
potential claim or receives notice of any claim, potential claim or the
commencement of any Action which could give rise to an obligation on the part of
the Sellers, on the one hand, or the Purchaser, on the other hand, other than a
Third Party Indemnification Claim (as defined below), to provide indemnification
(the “Indemnifying Party”) pursuant to this Section 7.2, the Indemnified Party
shall promptly give the Indemnifying Party notice thereof (the “Indemnification
Claim”); provided, however, that the failure to give such prompt notice shall
not prevent any Indemnified Party from being indemnified hereunder for any
Losses, except to the extent that the failure to so promptly notify the
Indemnifying Party, actually damages the Indemnifying Party.

(d)          In the event of a claim, a potential claim or the commencement of
any Action by a third party which could give rise to an obligation to provide
indemnification pursuant to this Article VII, the Indemnified Party will give
the Indemnifying Party written notice thereof (the “Third Party Indemnification
Claim”).

(e)          Any Indemnification Claim or Third Party Indemnification Claim
shall describe the claim in reasonable detail. If the Indemnifying Party
confirms in writing to the Indemnified Party within 15 days (or sooner if the
nature of the asserted Third Party Indemnification Claim so requires) after
receipt of the Third Party Indemnification Claim the Indemnifying Party’s
responsibility to indemnify and hold harmless the Indemnifying Party therefor
and within such 15-day period demonstrates to the Indemnified Party’s reasonable
satisfaction that, as of such time, the Indemnifying Party has sufficient
financial resources in order to indemnify for the full amount of any potential
liability in connection with such claim, the Indemnifying Party may defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel, which counsel shall be reasonably satisfactory to the Indemnified
Party, any Third Party Indemnification Claim. If the Indemnifying Party timely
so elects to defend any such third party claim, the Indemnified Party shall
cooperate, at the expense of the Indemnifying Party, in the compromise of, or
defense against, any such third party claim; provided, however, that (i) the
Indemnified Party may, if such Indemnified Party so desires, employ counsel at
such Indemnified Party’s own expense to assist in the handling (but not control
the defense) of any such third party claim, (ii) the Indemnifying Party shall
keep the Indemnified Party advised of all material events with respect to any
such third party claim, (iii) the Indemnifying Party shall obtain the prior
written approval of the Indemnified Party before ceasing to defend against such
third party claim or entering into any settlement, adjustment or compromise of
such third party claim involving injunctive or similar equitable relief being
asserted against any Indemnified Party or any of its Affiliates and (iv) no
Indemnifying Party will, without the prior written consent of each Indemnified
Party, settle or

 

16



compromise or consent to the entry of any judgment in any pending or threatened
action in respect of which indemnification may be sought hereunder (whether or
not any such Indemnified Party is a party to such action), unless such
settlement, compromise or consent by its terms obligates the Indemnifying Party
to pay the full amount of the liability in connection with such third party
claim and includes an unconditional release of all such Indemnified Parties from
all liability arising out of such claim, action, suit or proceeding. If the
Indemnifying Party elects not to defend against the asserted liability, or fails
to timely notify the Indemnified Party of its election as herein provided, the
Indemnified Party may, at the Indemnifying Party’s expense, pay, compromise or
defend against such asserted liability. In connection with any defense of a
third party claim (whether by the Indemnifying Parties or the Indemnified
Parties), all of the parties shall, and shall cause their respective Affiliates
to, cooperate in the defense or prosecution thereof and to in good faith retain
and furnish such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested by a party hereto in connection therewith.

(f)           Any payment made by the Sellers pursuant to this Section 7.2 shall
be deemed an adjustment to the Purchase Price. Any payment made by the Purchaser
pursuant to this Section 7.2 shall not be deemed an adjustment to the Purchase
Price.

(g)          Except in the case of fraud or intentional misrepresentation, (i)
the Sellers’ liability to Purchaser pursuant to this Article VII shall not in
the aggregate exceed the Purchase Price and (ii) the liability of any Seller
shall not in the aggregate exceed the amount of the Purchase Price payable to
such Seller (including any amount being held by the Escrow Agent.

ARTICLE VIII

MISCELLANEOUS

8.1          Fees and Expenses. Each party shall pay its own expenses incurred
in connection with the negotiation, execution, delivery, performance and
consummation of this Agreement and the Contemplated Transactions.

8.2          Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given if delivered personally or if telecopied in total at or
prior to 5:00 PM (recipient’s time), on the date of such delivery, or if sent by
reputable overnight courier or by telecopy in whole or in part after 5:00 PM
(recipient’s time), on the first Business Day following the date of such
mailing, as follows:

if to the Sellers, to:

Leonard W. Burningham, Esq., as Sellers’ Representative

 

455 East 500 South, #200

Salt Lake City, UT 84111

Telecopy No.: (801) 355-7126

 

17



if to the Purchaser, to:

Mirabella Holdings, LLC

c/o Richland, Gordon & Company

9330 Sears Tower

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Alan D. Gordon

Telecopy No.: (312) 382-1150

with a copy to:

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, New York 10004

Attention: Michael Weinsier, Esq.

Telecopy No.: (212) 422-4726

Notwithstanding the foregoing, if a notice or other communication is actually
received after 5:00 p.m. at the recipient’s designated address, such notice or
other communication shall be deemed to have been given the later of (i) the next
Business Day or (ii) the Business Day on which such notice or other
communication is deemed to have been given pursuant to the immediately preceding
sentence. Any party may by notice given in accordance with this Section 8.2
designate another address or Person for receipt of notices hereunder.

8.3          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto. Other than the parties hereto and their successors and permitted
assigns, and except as set forth in Article VII, no Person is intended to be a
beneficiary of this Agreement. No party hereto may assign its rights under this
Agreement without the prior written consent of the other parties hereto;
provided, however, that, without the prior written consent of the Sellers, the
Purchaser may assign all or any portion of its rights hereunder (along with the
corresponding obligations) to any purchaser or transferee of any of the Seller
Shares or to any Affiliate of the Purchaser. Any assignee of the Purchaser
pursuant to the proviso of the foregoing sentence shall be deemed to be a
“Purchaser” for all purposes of this Agreement.

 

8.4

Amendment and Waiver.

(a)          No failure or delay on the part of the Sellers or the Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Seller or the
Purchaser at law, in equity or otherwise.

(b)          Any amendment, supplement or modification of or to any provision of
this Agreement and any waiver of any provision of this Agreement shall be
effective only if it is made or given in writing and signed by the Sellers’
Representative and the Purchaser.

 

18



8.5          Counterparts,. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

8.6          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

8.7          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the Requirements
of Law of the State of New York without giving effect to the principles of
conflict of laws. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in New York, New York, for any Action arising out of or relating to this
Agreement and the Contemplated Transactions (and agrees not to commence any
Action relating thereto except in such courts), and further agrees that service
of any process, summons, notice or document by U.S. registered mail to its
respective address set forth in this Agreement, or such other address as may be
given by one or more parties to the other parties in accordance with the notice
provisions of Section 8.2, shall be effective service of process for any action,
suit or proceeding brought against it in any such court. Each of the parties
hereto hereby irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the courts of the State of New York or the
United States of America, in each case located in New York, New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such Action brought in any such court has been
brought in an inconvenient forum. Each of the parties irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any and all rights to trial by jury in connection with any
action, suit or proceeding arising out of or relating to this Agreement or the
Contemplated Transactions.

8.8          Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

8.9          Entire Agreement. This Agreement, together with the schedules and
exhibits hereto, and the Escrow Agreement, are intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement, together with the schedules and exhibits
hereto, and the Escrow Agreement, supersede all prior agreements and
understandings between the parties with respect to such subject matter.

8.10       Further Assurances. Subject to the terms and conditions of this
Agreement, from time to time after the Closing, the Sellers and the Purchaser
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents

 

19



and take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the Contemplated
Transactions and to otherwise carry out the intent of the parties hereunder.

8.11       Public Announcements. Except as required by any Requirement of Law,
none of the Sellers shall issue or make any reports, statements or releases to
the public with respect to this Agreement or the Contemplated Transactions
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld or delayed. In the event that any such report, statement
or release by any Seller is required to be made by any Requirement of Law, such
Seller shall first consult with the Purchaser and reasonably incorporate the
Purchaser’s comments into any such public disclosure.

8.12       Specific Performance. The parties acknowledge that money damages are
not an adequate remedy for violations of this Agreement and that any party may,
in its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief or any requirement for a bond.

 

8.13

Interpretation; Absence of Presumption.

(a)         For the purposes hereof, (i) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and exhibits hereto) and not to any particular provision of this
Agreement, and Article, Section, paragraph, exhibit and Schedule references are
to the Articles, Sections, paragraphs, exhibits, and Schedules to this Agreement
unless otherwise specified, (iii) the word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless the context otherwise requires or unless otherwise specified, (iv) the
word “or” shall not be exclusive, and (v) provisions shall apply, when
appropriate, to successive events and transactions.

(b)         With regard to each and every term and condition of this Agreement
and any and all agreements and instruments subject to the terms hereof or
referred to herein, the parties hereto understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and if at any time the
parties hereto desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject hereto, no consideration shall
be given to the issue of which party hereto actually prepared, drafted or
requested any term or condition of this Agreement or any agreement or instrument
subject hereto.

 

 

8.14

Sellers’ Representative.

 

(a)          The Sellers hereby irrevocably appoint the Sellers’ Representative
as the representative, agent, proxy, and attorney-in-fact for all the Sellers
for all purposes under this Agreement and the Contemplated Transactions,
including, without limitation, the full power and authority on the Sellers’
behalf: (i) to consummate the Contemplated Transactions; (ii) to

 

20



negotiate disputes arising under, or relating to, this Agreement and the
Contemplated Transactions; (iii) to receive and disburse to the Sellers any
funds received on behalf of the Sellers under this Agreement or otherwise in
connection with the Contemplated Transactions; (iv) to withhold any amounts
received on behalf of the Sellers pursuant to this Agreement or otherwise in
connection with the Contemplated Transactions or otherwise to satisfy any and
all obligations or liabilities incurred by the Sellers’ Representative in the
performance of its duties hereunder; (v) to execute and deliver any amendment or
waiver to this Agreement, the Contemplated Transactions and the other
agreements, instruments, and documents contemplated hereby or thereby or
executed in connection herewith or therewith (without the prior approval of the
Sellers); and (vi) to take all other actions to be taken by or on behalf of the
Sellers in connection with this Agreement, Contemplated Transactions and the
other agreements, instruments, and documents contemplated hereby or thereby or
executed in connection herewith or therewith. The Sellers, by approving this
Agreement, further agree that such agency and proxy are coupled with an
interest, are therefore irrevocable without the consent of the Sellers’
Representative and shall survive the death, incapacity, bankruptcy, dissolution
or liquidation of any Seller. All decisions and actions by the Sellers’
Representative shall be binding upon all of the Sellers, and no Seller shall
have the right to object, dissent, protest or otherwise contest the same. The
Sellers’ Representative shall have no duties or obligations hereunder except
those set forth herein and such duties and obligations shall be determined
solely by the express provisions of this Agreement.

 

(b)         Upon final resolution of all rights, liabilities and obligations of
the Sellers (including the Sellers’ Representative) pursuant to this Agreement
and otherwise in connection with the Contemplated Transactions, the Sellers’
Representative shall distribute to the Sellers all funds received by it on
behalf of the Sellers pursuant to the Escrow Agreement and all shares of capital
stock of the Company received by it on behalf of the Sellers pursuant to the
Reset Agreement, it being understood and agreed that such distribution(s) shall
be the responsibility of the Sellers’ Representative only and that neither the
Purchaser nor the Company shall have any obligation to ensure that such
distribution is, or distributions are, made. Any amounts paid or other
distributions made by the Sellers’ Representative to the Sellers pursuant to
this Section 8.14(b) shall be paid to them in the same proportion as if such
amounts had been paid to them at the Closing, as set forth on Schedule 2.3
hereto.

 

[The next page is the signature page]

 

21



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

Purchaser:

MIRABELLA HOLDINGS, LLC

 

 

By:

Alan D. Gordon GS Trust

 

 

its member

 

 

 

 

By:

/s/ Alan D. Gordon

 

 

Name: Alan D. Gordon

 

 

Title: Trustee

 

 

 

 

 

 

Sellers:

/s/ Duane S. Jensen

 

Duane S. Jenson

 

 

 

/s/ Travis T. Jensen

 

Travis T. Jenson

 

 

 

/s/ Thomas J. Howells

 

Thomas J. Howells

 

 

 

/s/ Leonard W. Burningham

 

Leonard W. Burningham

 

Sellers’ Representative:

/s/ Leonard W. Burningham

 

Leonard W. Burningham

 

Acknowledged and agreed, solely with respect

ATLANTICA, INC.

to Sections 6.1 and 6.2 hereof (and the

 

applicable sections of Article VIII

 

hereof, to the extent related thereto):

 

 

 

By:

/s/ Duane S. Jenson

 

 

Name: Duane S. Jenson

 

 

Title: President

 

 

22

 

 